DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1 and 3-11 are pending in the instant invention.  According to the Amendments to the Claims, filed January 7, 2022, claims 1 and 3-7 were amended, claim 2 was cancelled and claims 8-11 were added.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/CN2018/119486, filed December 6, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1, 3, 5 and 8-10, drawn to crystal Form D of 8-fluoro-2-(4-((methylamino)methyl)phenyl)-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methanesulfonic acid salt, shown to the right above, and/or a pharma-ceutical composition thereof; (2) claims 4, 7 and 11, drawn to a process for the preparation of crystal Form D of 8-fluoro-2-(4-((methylamino)methyl)phenyl)-1,3,4,5-tetrahydro-6H-azepino-[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methanesulfonic acid salt, shown to the right above; and (3) claim 6, drawn to a method for treating  a cancer in a patient H-azepino[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methane-sulfonic acid salt, shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 7, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 7, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 8-22, 25 and 26 is contained within.

Reasons for Allowance

	Claims 1 and 3-10 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to crystal Form D of 8-fluoro-2-(4-((methylamino)-methyl)phenyl)-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methanesulfonic acid salt, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
POLYMORPH OF RUCAPARIB CAMSYLATE AND PREPARATION METHOD THEREOF AND USE OF SAME

	has been deleted and replaced with the following:
---“POLYMORPH OF RUCAPARIB CAMSYLATE”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A crystal Form D of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methanesulfonic acid salt of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the crystal Form D is characterized by an X-ray powder diffraction pattern comprising characteristic diffraction peaks at angles (º2) of 6.0º ± 0.2 º2, 12.0º ± 0.2 º2, and 25.5º ± 0.2 º2; and

	wherein the X-ray powder diffraction pattern is determined on a diffractometer using CuK radiation.”---



	has been deleted and replaced with the following:
---“The crystal Form D of claim 1, wherein the crystal Form D is further characterized by an X-ray powder diffraction pattern comprising additional characteristic diffraction peaks at angles (º2) of 18.1º ± 0.2 º2 and 22.3º ± 0.2 º2.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The crystal Form D of claim 1, wherein the crystal Form D is further characterized by an X-ray powder diffraction pattern comprising additional characteristic diffraction peaks at angles (º2) of 16.5º ± 0.2 º2, 18.1º ± 0.2 º2, 19.3º ± 0.2 º2, 22.3º ± 0.2 º2, and 23.9º ± 0.2 º2”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The crystal Form D of claim 1, wherein the crystal Form D is further characterized by an X-ray powder diffraction pattern comprising additional characteristic diffraction peaks at angles (º2) of 16.5º ± 0.2 º2, 18.1º ± 0.2 º2, 19.3º ± 0.2 º2, 20.4º ± 0.2 º2, 22.3º ± 0.2 º2, 23.9º ± 0.2 º2, 30.5º ± 0.2 º2, and 31.3º ± 0.2 º2.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The crystal Form D of claim 1, wherein the crystal Form D is further characterized by an X-ray powder diffraction pattern as depicted in Figure 1.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and the crystal Form D of claim 1 as an active ingredient.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a cancer in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of the pharmaceutical composition of claim 7.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 8, wherein the cancer is selected from the group consisting of breast cancer, ovarian cancer, pancreatic cancer, and prostate cancer.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	A process for the preparation of the crystal Form D of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methanesulfonic acid salt according to claim 1 of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

wherein the process comprises the following steps:

(i)	dissolving 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methanesulfonic acid salt in an organic solvent selected from the group consisting of diethyl oxalate and ethanol, or a mixture thereof, to obtain a solution;

(ii)	placing the solution obtained in step (i) in an ultrasonic water bath;

(iii)	adding an antisolvent selected from the group consisting of acetonitrile and 2-butanone, or a mixture thereof, to the solution obtained in step (i), to afford precipitation of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methanesulfonic acid salt from the solution; and

(iv)	obtaining the crystal Form D of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one ((1S,4R)-7,7-dimethyl-2-oxobicyclo[2.2.1]hept-1-yl)methanesulfonic acid salt.”--- .

	Claim 11 has been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yangzhou Du (Reg. No. 65,310) on January 12, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624